Citation Nr: 1410491	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, characterized as asthma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 until June 1972 and thereafter on reserve duty for an unspecified period of time.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing was conducted by the undersigned Veterans Law Judge at the Louisville, Kentucky Regional Office on April 10, 2013.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's current asthma did not have its onset during active service and was not caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition, characterized as asthma, have not been met.  38 C.F.R. §38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b) (1) and Dingess was sent to the Veteran in September 2008, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

To the extent possible, the RO has obtained VA treatment records.  The RO requested reserve records from the National Personnel Records Center.  A Formal Finding of Unavailability was issued in December 2011, and the Veteran was notified accordingly.  The RO also attempted to locate records related to the Veteran's claimed in-service treatment for asthma, but a National Personnel Records Center response indicates that they do not exist.  A Formal Finding of Unavailability was issued in April 2010, and the Veteran was notified accordingly.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in June and November 2012.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

The Veteran claims that he has asthma as a result of his military service.  In August 2008, November 2009 and July 2009 statements, the Veteran contends that he developed asthma in service and was confined to the barracks due to an asthma attack.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions that are recorded in examination reports are considered noted.  38 C.F.R. § 3.304(b) (2013).  

A June 2012 private treatment record shows that the Veteran was diagnosed with and treated for asthma.  June 2012 and November 2012 VA examinations also show a diagnosis of asthma.  Therefore, the Board finds that the present disability element of service connection is met.  

Turning to the second element, in-service incurrence or aggravation, service treatment records are silent for any complaints of or treatment for asthma.  Though a December 1970 report of medical history shows a history of childhood asthma, no defect was noted on the examination report at the time of the examination, acceptance and enrollment.  As asthma was not noted at entry, and there is no clear and unmistakable evidence that the condition preexisted service, the Veteran is presumed sound with regard to any and all conditions, including any disorder of the respiratory system.  

Indeed, the Veteran asserts that his asthma began in service and he specifically refuted that had reported child asthma upon entry into active duty service.  The service treatment records appear complete and do not show treatment for or complaints of asthma.  The Veteran has submitted a Buddy Statement from B.D. claiming that he recalls the Veteran being treated for asthma in service.  While discussion as to the competency and credibility of whether such lay evidence could be undertaken at this point, the Board need not do so as the appeal fails on the nexus element.  Therefore, for the purposes of this decision, the Board will assume, without deciding, that asthma manifested in service.  

Even assuming in-service incurrence of asthma, the preponderance of the evidence shows that the Veteran's current asthma is unrelated to service.  As an initial matter, the Board finds that the Veteran is not a reliable historian.  At his June 2012 VA examination, the Veteran reported that he did not experience post-service symptoms until November 2011.  In a subsequent August 2012 letter, Dr. B.R. noted the Veteran's report that his post-service asthma symptoms began in the late 1970's.  The Veteran provided a similar testimony at his April 2013 hearing, claiming that he was hospitalized for asthma multiple times between the late 1970's and 2008.  Based on the inconsistencies in these recent reports regarding the onset of his post-service symptomatology, the Board finds that the Veteran's contentions that he has experienced continuous symptoms since service are not credible.  The Veteran appears to be changing his allegations in order to obtain the benefits he seeks.  In any case, the Veteran's more recent assertion of persistent symptoms since service is outweighed by the competent medical evidence to the contrary, as discussed below.  

In an August 2012 letter, Dr. B.R. states that he has treated the Veteran for persistent asthma, and that, according to the Veteran, the Veteran developed asthma symptoms in the military, and they improved after discharge but returned in the late 1970's.  In his opinion, Dr. B.R. explained the standard way of thinking about persistent asthma and opined that it was impossible to determine whether the Veteran's current asthma was related to a previous diagnosis of asthma.  

Regarding solely the medical history provided by Dr. B.R. in the first paragraph of his letter, the Board finds that it does not constitute competent medical evidence.  Dr. B.R. does not state how long he has been treating the Veteran; furthermore, "a bare transcription of lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional," LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Dr. B.R.'s letter does contain additional commentary on the recitation of the Veteran's history.  However, as discussed above, the Veteran is not a credible historian.  As such, the Boards finds that the facts relied upon by Dr. B.R. in rendering his opinion are themselves of the most minimal probative value.  To the extent that Dr. B.R. provided an opinion, the opinion offered in the third paragraph stating "it is impossible to prove or disprove that the patient's current asthma symptoms are related to his initial diagnosis of asthma.  However, such a scenario as that described above is routinely encountered nearly on a daily basis" is speculative and includes minimal rationale.  As such, the Boards affords it very little probative weight for purposes of determining whether there is a nexus between the Veteran's current asthma and service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In June 2012, the Veteran received a VA examination.  The examiner determined that it was less likely than not that the Veteran's asthma was caused by any in-service injury, event, or illness.  He recounted that the Veteran reported not experiencing symptoms until November 2011, thirty nine years after discharge.  The examiner determined that there was no evidence of continuity of the condition.  The Board acknowledges the examiner's note in the medical history that the Veteran stated that his breathing "got worse" eight months prior to the examination.  However, a far more detailed statement is found in the examiner's rationale, which states that, "there is no evidence of persistence of the breathing problems he was treated for while in service . . . he has symptoms only during the warm weather and this only started eight months ago . . . ."  In the context of all the evidence of record, the Board finds the latter statement more probative as to the Veteran's reported post-service symptoms.  

The Veteran was afforded another VA examination in November 2012.  However, the examiner focused his opinion on aggravation of a preexisting condition.  In light of the Board's finding that the Veteran is presumed sound on entry, the November 2012 opinion is not probative as to whether the Veteran's current asthma is related to service.  In reaching this determination, the Board has not ignored the examiner's note that the Veteran was treated for respiratory problems in 1998.  However, the 1998 record merely indicates a borderline abnormality in the Veteran's EKG and that he was granted clearance to use respiratory protective equipment.  This record is not evidence of a respiratory problem or breathing disorder.  Therefore, the November 2012 does not impact negatively on the June 2012 VA examination, and there is no discrepancy to resolve.  

The Board finds that the June 2012 VA examination outweighs evidence favorable to the Veteran's claim.  Because the preponderance of the evidence is against a finding that the Veteran's current asthma is related to active service, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a respiratory condition, characterized as asthma, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


